DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
This application claims priority benefit as a divisional of Application No. 15/102845; however, this application, which discloses and claims only subject matter disclosed in prior Application No. 15/102845, filed 6/8/2016, appears to claim only subject matter directed to an invention that is not independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation instead of a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 & 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/102845 & PCT/GB2014/053597 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/102845, filed on 6/8/2016.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “second input 205 for connecting to the microwave signal pathway 210" and “common signal pathway 208”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: amend the first paragraph to include the appropriate patent number for the priority application.  
Appropriate correction is required.

Claim Objections
Claim 36 is objected to because of the following informalities:  amend “and microwave channel” to -and the microwave channel- in ll. 13.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  amend “and microwave signal” to -and the microwave signal- in ll. 14.  Appropriate correction is required.
Claims 37-61 are objected to because of the following informalities:  amend “Electrosurgical apparatus” to -The electrosurgical apparatus- in ll. 1.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  amend “comprising” to -comprises- in ll. 2.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  amend “the junction” to -a junction- in ll. 2.  Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  amend “the position” to -a position- in ll. 2.  Appropriate correction is required.
Claim 52 is objected to because of the following informalities:  amend “selectable” to -selectably- in ll. 2.  Appropriate correction is required.
Claim 56 is objected to because of the following informalities:  amend “blocking microwave EM radiation” to -blocking the microwave EM radiation- in ll. 3.  Appropriate correction is required.
Claim 58 is objected to because of the following informalities:  amend “the phase difference” to -a phase difference- in ll. 3.  Appropriate correction is required.
Claim 59 is objected to because of the following informalities:  amend “the magnitude and/or phase” to -a magnitude and/or phase- in ll. 3.  Appropriate correction is required.
Claim 60 is objected to because of the following informalities:  amend “the distal end of the probe” to -a distal end of the probe- in ll. 1-2.  Appropriate correction is required.
Claims 63-69 are objected to because of the following informalities:  amend “An isolating circuit” to -The isolating circuit- in ll. 1.  Appropriate correction is required.
Claim 65 is objected to because of the following informalities:  amend “the position” to -a position- in ll. 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the RF EM energy" in ll. 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the microwave EM energy" in ll. 32.  There is insufficient antecedent basis for this limitation in the claim.
Claims 37-62 depend from claim 36 and are thus also rejected.
Claim 40 recites the limitation "the inner and outer sections of the waveguide isolator" in ll. 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the distal end of the inner section" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the inner and outer sections of the waveguide isolator" in ll. 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the inner surface of the input section” in ll. 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the microwave EM field” in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the RF EM energy" in ll. 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the microwave EM energy" in ll. 20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 63-69 depend from claim 62 and are thus also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 43 recites the limitation “wherein the insulating film extends away from the rigid insulating spacer element by a predetermined distance”.  Since an element extending away from another element does so at any possible distance, it is inherently “predetermined”.  Thus, claim 43 fails to further limit the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 36-38, 44, 54, 57 & 60-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (2011/0208179) in view of Penny (2011/0121735) and Kamarehi et al. (2002/0007912).
Concerning claim 36, as illustrated in Figs. 1-2, Prakash discloses Electrosurgical apparatus for resection of biological tissue (antenna assembly 100 and power generating source 28; [0028]), the apparatus comprising: 
a radiofrequency (RF) signal generator for generating RF electromagnetic (EM) radiation having a first frequency (RF generator 202 that outputs RF energy; [0029]); 
a microwave signal generator for generating microwave EM radiation having a second frequency that is higher than the first frequency (microwave generator 206 that outputs microwave energy, where microwave frequency is in the range of about 300 MHz-300 GHz; [0027], [0029]); 
a probe arranged to deliver the RF EM radiation and the microwave EM radiation separately or simultaneously from a distal end thereof (antenna assembly 100 can receive RF and microwave energy separately or simultaneously; [0028], [0030]); and 
a feed structure for conveying the RF EM radiation and the microwave EM radiation to the probe, the feed structure comprising an RF channel for connecting the probe to the RF signal generator, and a microwave channel for connecting the probe to the microwave signal generator (cable lines from microwave generator 206 and RF generator 202 to microwave isolation 208 and RF isolation 204 and subsequently diplexer 210 connect antenna 100 to microwave generator 206 and RF generator 202; [0030]), 
wherein the RF channel and microwave channel comprise physically separate signal pathways from the RF signal generator and microwave signal generator respectively (feed lines are physically separate into diplexer 210; Fig. 2), 
wherein the feed structure includes a combining circuit having a first input connected to the separate signal pathway on the RF channel, a second input connected to the separate signal pathway on the microwave channel, and an output connected to a common signal pathway for conveying the RF EM radiation and the microwave EM radiation separately or simultaneously along a single channel to the probe (separate feed lines/devices from microwave generator 206 and RF generator 202 including microwave isolation 208, RF isolation 204 meet at diplexer 210 for a common signal output pathway conveying the RF EM radiation and microwave EM radiation separately or simultaneously to antenna 100; [0030]), 
wherein the microwave channel includes a isolator connected to isolate the separate signal pathway on the microwave channel from the RF EM radiation, wherein the waveguide isolator has an adjustable impedance (microwave isolation device 208 may be any suitable device that transfers energy from a first electrical circuit (energy source) to a second electrical circuit (e.g., an electrical load) without direct electrical contact, such as, for example, by inductive coupling, capacitive coupling or antenna to antenna energy transfer (wireless); [0029]), 
wherein the output on the common signal pathway includes a signal conductor and a ground conductor (antenna assembly 100 has inner signal conductor and outer ground conductor; [0014]).  
While Prakash disclose an isolator can be provided by any suitable device ([0029]), Prakash fail to disclose the isolator to be a waveguide isolator comprising a conductive input section, a conductive output section which mates with the input section to define a waveguide cavity within a volume enclosed by the input and output sections, and a DC isolation barrier arranged between the input and output sections.  However, Penny discloses an electrosurgical apparatus comprising a microwave isolator that is a waveguide isolator (286) having an adjustable impedance and comprising a conductive input section (296), a conductive output section (296) which mates with the input section (296) to define a waveguide cavity within a volume enclosed by the input and output sections (296), and a DC isolation barrier (DC isolation formed by interfitting portions 286A, B one portion fitting within and being overlapped by the other portion with an insulating dielectric layer 294 between the two portions in the region of the overlap) arranged between the input and output sections (296) ([0128]; Fig. 13).  Since Prakash teach that that isolator can be provided by any suitable device, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Prakash such that the microwave isolator is a waveguide isolator connected to isolate the separate signal pathway on the microwave channel from the RF EM radiation in order to provide the benefit of isolating the patient from the energy source as taught by Penny.([0128-0135]; Fig. 8 & 13)
Prakash in view of Penny fail to disclose the waveguide isolator having an adjustable impedance.  However, Kamarehi et al. disclose a microwave generating system comprising a waveguide isolator (24, 26) that includes a tuning knob (30) to match impedance of the microwave energy path (24, 26, 28).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Prakash in view of Penny such that the waveguide isolator has an adjustable impedance in order to provide the benefit of matching impedance of the microwave energy path as taught by Kamarehi et al. ([0040], [0056]; Fig. 1)
Prakash in view of Penny and Kamarehi et al. fail to disclose the feed structure includes a capacitive structure between the ground conductor of the output on the common signal pathway and the conductive input section of the waveguide isolator, the capacitive structure being arranged to inhibit coupling of the RF EM energy and leakage of the microwave EM energy.  However, in an alternative embodiment, Prakash teaches the use of capacitive structures (410, 412) between a ground conductor (404) and a conductive input section (402) and/or a microwave choke (414) to inhibit coupling between the patient and the generator and also inherently inhibit, relative to an open configuration, coupling of the RF EM energy and leakage of the microwave energy ([0034-0035; Fig. 4A-B). Further, Penny teaches the use of a capacitive structure (294) to provide DC isolation which also inherently inhibits, relative to an open configuration, coupling of the RF EM energy and leakage of the microwave energy ([0128]; Fig. 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Prakash in view of Penny and Kamarehi such that the feed structure includes a capacitive structure between the ground conductor of the output on the common signal pathway and the conductive input section of the waveguide isolator, the capacitive structure being arranged to inhibit coupling of the RF EM energy and leakage of the microwave EM energy as taught by Prakash and Penny in order to provide the benefit of suitably isolating the patient from the RF and microwave generators and suitably isolating the RF and microwave energy from one another as one of ordinary skill in the art would recognize isolation and leakage to be a potential issue and suitably design the isolator to reduce the likelihood. 
Concerning claim 37, Kamarehi et al. further disclose a tuning portion (30) that is adjustable to change the impedance of the waveguide isolator (24, 26) ([0040], [0056]; Fig. 1).
Concerning claim 38¸Kamarehi et al. further disclose the tuning portion comprising a plurality of tuning stubs that are adjustably insertable into the waveguide isolator (24, 26) ([0065]). 
Concerning claim 44¸ Prakash in view of Penny and Kamarehi et al. fail to disclose the combining circuit is integrated with the waveguide isolator.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to integrate the combining circuit with the waveguide isolator, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Applicant has not disclosed how the claimed elements being integral produces unexpected results and thus, the integrality is an obvious modification (MPEP 2144.04(V)(B)).
Concerning claim 54¸ as discussed in the rejection of claim 36, Prakash disclose, in an alternative embodiment, capacitive structures (410, 412) that include a coaxial isolator (410, 412) to inhibit coupling between the patient and the generator and also inherently inhibit, relative to an open configuration, coupling of the RF EM energy and leakage of the microwave energy ([0034-0035; Fig. 4A-B). Prakash in view of Penny and Kamarehi fail to specifically disclose the coaxial isolator connected in series with the waveguide isolator.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to coaxial isolator of the alternative embodiment of Prakash in series with the waveguide isolator since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Concerning claim 57¸ Prakash discloses a controller operable to select an energy delivery profile for the RF EM radiation and the microwave EM radiation ([0031]).
Concerning claim 60¸ Prakash discloses the distal end of the probe comprises a bipolar emitting structure comprising a first conductor spatially separated from a second conductor, the first and second conductors being arranged to act: as active and return electrodes respectively to convey the RF EM radiation by conduction, and as an antenna or impedance transformer to convey the microwave EM radiation by radiation ([0028]).
Concerning claim 61¸ Prakash discloses microwaves in the range of 300MHz-300GHz and that the RF frequencies are lower ([0027]).  Prakash fails to specifically establish the RF frequency.  However, frequencies of microwaves and RF are well known in the art, and thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use any frequency of the established microwave and RF frequencies in the art in order to provide the predictable result of treating the tissue with the desired mode of microwave or RF treatment and since Applicant has not disclosed any criticality or unexpected results with respect to the claimed ranges. 
Concerning claim 62¸ as illustrated in Figs. 1-2, Prakash discloses an isolating circuit for electrosurgical apparatus for resection of biological tissue (Fig. 2), the isolating circuit comprising: 
a combining circuit having a first input connectable to receive radiofrequency (RF) electromagnetic (EM) radiation having a first frequency from an RF channel, a second input connectable to receive microwave EM radiation having a second frequency that is higher than the first frequency from a microwave channel, and an output in communication with the first and second inputs for conveying the RF EM radiation and the microwave EM radiation to a common signal pathway (separate feed lines/devices from microwave generator 206, where microwave frequency is in the range of about 300 MHz-300 GHz, and RF generator 202 including microwave isolation 208, RF isolation 204 meet at diplexer 210 for a common signal output pathway conveying the RF EM radiation and microwave EM radiation separately or simultaneously to antenna 100; [0030]), and 
an isolator connected to isolate the microwave channel from the RF EM radiation (microwave isolation device 208 may be any suitable device that transfers energy from a first electrical circuit (energy source) to a second electrical circuit (e.g., an electrical load) without direct electrical contact, such as, for example, by inductive coupling, capacitive coupling or antenna to antenna energy transfer (wireless); [0029]), 
wherein the output from the combining circuit includes a signal conductor and a ground conductor (antenna assembly 100 has inner signal conductor and outer ground conductor; [0014]).
While Prakash disclose an isolator can be provided by any suitable device ([0029]), Prakash fail to disclose the isolator to be a waveguide isolator that comprises a conductive input section, a conductive output section which mates with the input section to define a waveguide cavity within a volume enclosed by the input and output sections, and a DC isolation barrier arranged between the input and output sections. However, Penny discloses an electrosurgical apparatus comprising a microwave isolator that is a waveguide isolator (286) having an adjustable impedance and comprising a conductive input section (296), a conductive output section (296) which mates with the input section (296) to define a waveguide cavity within a volume enclosed by the input and output sections (296), and a DC isolation barrier (DC isolation formed by interfitting portions 286A, B one portion fitting within and being overlapped by the other portion with an insulating dielectric layer 294 between the two portions in the region of the overlap) arranged between the input and output sections (296) ([0128]; Fig. 13).  Since Prakash teach that that isolator can be provided by any suitable device, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Prakash such that the microwave isolator is a waveguide isolator connected to isolate the separate signal pathway on the microwave channel from the RF EM radiation in order to provide the benefit of isolating the patient from the energy source as taught by Penny.([0128-0135]; Fig. 8 & 13)
Prakash in view of Penny fails to disclose the waveguide isolator having an adjustable impedance.  However, Kamarehi et al. disclose a microwave generating system comprising a waveguide isolator (24, 26) that includes a tuning knob (30) to match impedance of the microwave energy path (24, 26, 28).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Prakash in view of Penny such that the waveguide isolator has an adjustable impedance in order to provide the benefit of matching impedance of the microwave energy path as taught by Kamarehi et al. ([0040], [0056]; Fig. 1)
Prakash in view of Penny and Kamarehi et al. fails to disclose wherein the isolating circuit comprises a capacitive structure between the ground conductor of the output from the combining circuit and the conductive input section of the waveguide isolator, the capacitive structure being arranged to inhibit coupling of the RF EM energy and leakage of the microwave EM energy. However, in an alternative embodiment, Prakash teaches the use of capacitive structures (410, 412) between a ground conductor (404) and a conductive input section (402) and/or a microwave choke (414) to inhibit coupling between the patient and the generator and also inherently inhibit, relative to an open configuration, coupling of the RF EM energy and leakage of the microwave energy ([0034-0035; Fig. 4A-B). Further, Penny teaches the use of a capacitive structure (294) to provide DC isolation which also inherently inhibits, relative to an open configuration, coupling of the RF EM energy and leakage of the microwave energy ([0128]; Fig. 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Prakash in view of Penny and Kamarehi such that the isolating circuit comprises a capacitive structure between the ground conductor of the output from the combining circuit and the conductive input section of the waveguide isolator, the capacitive structure being arranged to inhibit coupling of the RF EM energy and leakage of the microwave EM energy as taught by Prakash and Penny in order to provide the benefit of suitably isolating the patient from the RF and microwave generators and suitably isolating the RF and microwave energy from one another as one of ordinary skill in the art would recognize isolation and leakage to be a potential issue and suitably design the isolator to reduce the likelihood. 
Claim 62  is rejected upon the same rationale as applied to claim 37. 
Claim 63  is rejected upon the same rationale as applied to claim 38. 

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (2011/0208179) in view of Penny (2011/0121735) and Kamarehi et al. (2002/0007912), as applied to claim 36, in further view of Hancock (2010/0168727).
Concerning claim 39¸ Penny further discloses the capacitive structure is provided by the DC isolation barrier (294) formed on the input section (296) of the waveguide isolator (286) ([0128]; Fig. 13). While Prakash discloses the capacitive structure is provided by the microwave choke (414), Prakash in view of Penny and Kamarehi et al. fail to disclose a microwave choke formed on the input section of the waveguide isolator.  However, Hancock discloses an electrosurgical apparatus an isolator (256) having a microwave choke that prevents leakage.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Prakash in view of Penny and Kamarehi et al. such that a microwave choke in order to provide the benefit of preventing microwave leakage as taught by Hancock ([0164]).  Prakash in view of Penny, Kamarehi et al. and Hancock fail to disclose the choke formed on the input section of the waveguide isolator.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to locate the microwave choke on the input section of the waveguide isolator since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Concerning claim 41¸ Penny further discloses wherein the DC isolation barrier (294) includes a rigid insulating spacer element (insulating dielectric layer) mounted between the inner and outer sections (286A,b) of the waveguide isolator (256) ([0128]; Fig. 13)

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (2011/0208179) in view of Penny (2011/0121735) and Kamarehi et al. (2002/0007912), as applied to claim 36, in further view of Ross (2012/0098351).
Concerning claim 51¸ Prakash in view of Penny and Kamarehi et al. fail to disclose the RF channel includes a controllably adjustable reactance. However, Ross discloses an electrosurgical apparatus having an RF channel that comprises a controllably adjustable reactance via inductor (242) and capacitor (240).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Prakash in view of Penny and Kamarehi et al. such that the RF channel includes a controllably adjustable reactance in order to provide the benefit of adapting to changes in the electrosurgical circuit as taught by Ross.  ([0057]; Fig. 2). 

Claims 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (2011/0208179) in view of Penny (2011/021735) and Kamarehi et al. (2002/0007912), as applied to claim 17, in further view of Hancock (2013/0267943).
Concerning claim 51, Prakash in view of Penny and Kamarehi et al. fail to disclose the RF channel includes a controllably adjustable reactance.  However, Hancock et al. disclose an electrosurgical apparatus having an RF channel that comprises a controllably adjustable reactance via variable capacitor (198) or variable inductor (204).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Prakash in view of Penny and Kamarehi et al. such that the RF channel includes a controllably adjustable reactance in order to provide the benefit of performing power factor correction to account for varying loads as taught by Hancock. ([0048], [0163])
Concerning claim 52, Hancock further discloses the adjustable reactance comprises a capacitance or an inductance that is selectably switchable into the RF channel ([0048], [0163]).
Concerning claim 53, Hancock further discloses the adjustable reactance is an electronically tunable capacitance or an electronically tunable inductance ([0047]).  


Claims 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (2011/0208179) in view of Penny (2011/021735) and Kamarehi et al. (2002/0007912), as applied to claim 4, in further view Goble (6,582,427). 
Concerning claim 55, Prakash in view of Penny and Kamarehi et al. fail to disclose the combining circuit comprises a microstrip diplexer circuit.  However, Goble discloses an electrosurgical apparatus comprising a combining circuit (54) that comprises a microstrip diplexer circuit (Col. 7, ll. 26-47; Fig. 4).   At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Prakash in view of Penny and Kamarehi et al. such that the combining circuit comprises a microstrip diplexer circuit in order to provide the benefit of a compact sized diplexer circuit.  
Concerning claim 56, Goble further discloses the RF channel includes a low pass, band pass, band stop or notch filter connected between the separate signal pathway on the RF channel and the combining circuit for blocking microwave EM radiation from entering the separate signal pathway on the RF channel (Col. 7, ll. 26-47; Fig. 4).

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (2011/0208179) in view of Penny (2011/021735) and Kamarehi et al. (2002/0007912), as applied to claim 23, in further view of Klicek (5,372,596).
Concerning claim 58, Prakash in view of Penny and Kamarehi et al. fail to disclose an RF signal detector for sampling current and voltage on the RF channel and generating therefrom a RF detection signal indicative of the phase difference between the current and voltage, wherein the controller is in communication with the RF signal detector to receive the RF detection signal and is arranged to select the energy delivery profile for the RF EM radiation based on the RF detection signal.  However, Klicek discloses an electrosurgical apparatus having a controller that detects phase changes between voltage and current to control RF output, the phase different being indicative of leakage.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Prakash in view of Penny and Kamarehi et al. to further comprise an RF signal detector for sampling current and voltage on the RF channel and generating therefrom a RF detection signal indicative of the phase difference between the current and voltage, wherein the controller is in communication with the RF signal detector to receive the RF detection signal and is arranged to select the energy delivery profile for the RF EM radiation based on the RF detection signal in order to provide the benefit of an automatic feedback system as taught by Klicek.  (Col. 4, ll. 26-Col. 4, ll. 5, Col. 6, ll. 37-60; Fig. 1)

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (2011/0208179) in view of Penny (2011/0121735) and Kamarehi et al. (2002/0007912), as applied to claim 23, in further view of Hancock (2006/0155270).
Concerning claim 59, Prakash in view of Penny and Kamarehi et al. fail to disclose a microwave signal detector for sampling forward and reflected power on the microwave channel and generating therefrom a microwave detection signal indicative of the magnitude and/or phase of microwave power delivered by the probe, wherein the controller is in communication with the microwave signal detector to receive the microwave detection signal and is arranged to select the energy delivery profile for the microwave EM radiation based on the microwave detection signal.  However, Hancock discloses an electrosurgical apparatus the uses forward and reflected powers to determine magnitude and phase of the power which is used as feedback to control the system.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Prakash in view of Penny and Kamarehi et al. to further comprise a microwave signal detector for sampling forward and reflected power on the microwave channel and generating therefrom a microwave detection signal indicative of the magnitude and/or phase of microwave power delivered by the probe, wherein the controller is in communication with the microwave signal detector to receive the microwave detection signal and is arranged to select the energy delivery profile for the microwave EM radiation based on the microwave detection signal in order to provide the benefit of a an automatic feedback system as taught by Hancock. ([0124], [0131])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,080,609. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrosurgical apparatus comprising RF and microwave signal generators, a probe, a feed structure, a combining circuit, and a waveguide isolator.
Claims 36-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,188,455. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrosurgical apparatus comprising RF and microwave signal generators, a probe, a feed structure, a combining circuit, and a waveguide isolator.
Claims 36-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,490,950. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrosurgical apparatus comprising RF and microwave signal generators, a probe, a feed structure, a combining circuit, and a waveguide isolator.
Claims 36-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 13, 15-17 & 20 of co-pending application no. 16/040064 (now allowed). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrosurgical apparatus comprising RF and microwave signal generators, a probe, a feed structure, a combining circuit, and a waveguide isolator.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 40, 42-43, 45-50 & 65-69 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and an appropriate terminal disclaimer is submitted.
The following is a statement of reasons for the indication of allowable subject matter:  while combined RF and microwave generators are known in the art, the prior art, neither alone nor in combination discloses the features of claim 40 which employs a capacitive structure provided by the DC isolation barrier and a microwave choke formed on an input section of the waveguide isolator, where inner and outer sections of the waveguide isolator define a cylindrical body, and wherein the microwave choke comprises an annular channel extending axially form a distal end of the inner section of the waveguide isolator, the features of claim 42 which employs the DC isolation barrier including an insulating film mounted on a portion of the inner surface of the input section at the junction with the rigid insulating spacer element, the features of claims 45 & 65 which employs the first input includes an RF connector mounted on the waveguide isolator, the RF connector having a signal conductor that extends into the waveguide cavity to electrically contact the coupling conductor of the output probe

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794